Citation Nr: 1536391	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a Board hearing, and was subsequently notified of the scheduled date.  In July 2014, he submitted a  statement indicating that he was too sick to travel and wished his representative    to testify in his place.  However, hearings are not held for a representative to present oral argument; rather, written argument is to be presented by the representative.  38 C.F.R. § 20.700(a).  The Veteran's representative submitted       a written brief in September 2014, and neither he nor the Veteran has requested  that the hearing be rescheduled.  Accordingly, the Board may proceed with appellate review.

In September 2014, the Board remanded the current issues for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not entitled to a presumption of exposure to herbicides based on service in the Republic of Vietnam or Korea, and there is no competent and credible evidence establishing that he was exposed to herbicides during service.

2.  Type II diabetes mellitus was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service.

3.  Hypertension was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment and personnel records are on file, as are various post-service medical records.

The Board also notes that the actions requested in the September 2014 remand     have been undertaken.  VA treatment records from 1978 and 1979 were requested, a response was received indicating that no records of treatment during that time period were found, and the Veteran was notified of the unavailability of those records in a May 2015 supplemental statement of the case.  Additionally, the Veteran's service personnel records were obtained, and he was asked to identify any additional providers who treated him for diabetes or hypertension, to indicate whether any Social Security Administration disability claims he had filed included consideration of diabetes or hypertension, and to identify the areas he visited while stationed in Korea and the timing of those visits.  He did not respond.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board acknowledges that the Veteran has not been afforded a VA examination regarding either issue on appeal, and that no medical opinions have otherwise been obtained.  However, as will be discussed below, the Board finds that there is no competent and credible evidence of diabetes or hypertension during service or    within the year following discharge.  There is also no competent and credible evidence that the Veteran was exposed to herbicides as alleged and, regarding         the claim that hypertension is secondary to diabetes, as diabetes is not a service-connected disability, service connection for hypertension is not warranted on that basis.  Thus, the Board finds that obtaining VA examinations and opinions on these issues is not required.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,  4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  Additionally, Section 3.307(a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968 and August 31,1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the evidence of record confirms the Veteran has been diagnosed with Type II diabetes mellitus and hypertension.  With current disabilities conceded, the issue before the Board becomes whether those conditions are the result of his military service.  Based on a thorough review of the claims file, the Board finds that service connection for either condition is not warranted.

The Veteran has primarily asserted that both his diabetes and his hypertension initially arose in 1978, and that he is entitled to service connection on that basis.  The Board acknowledges that the exact dates of the Veteran's initial diagnoses of diabetes and hypertension are not clear from his available post-service treatment records.  Nevertheless, the probative evidence of record does not indicate that those conditions manifested during service or within a year thereafter.

The Veteran's service treatment records (STRs), including his separation examination, document no treatment for or a diagnosis of diabetes mellitus.  Indeed, they include seven negative glucose readings, including a notation of negative sugar on the Veteran's August 1978 separation examination.  His STRs are similarly devoid of treatment for or a diagnosis of hypertension, and do not document elevated blood pressure readings.  His August 1978 separation examination documented a blood pressure reading of 124/64.

Private treatment records suggest that initial monitoring for hypertension began in approximately 1984.  Readings taken by a private physician in May and July 1980 documented blood pressure of 120/80 and 130/80, respectively.  However, in January 1984, a private physician documented a reading of 152/80.  During hospital treatment that same month, elevated blood pressure with a diastolic reading over 90 was documented, and the clinician noted that the Veteran should have his blood pressure rechecked.  During hospital treatment for dizziness in January 1988, he was diagnosed with hypertension.

Regarding diabetes, the first post-service documentation of that condition is a September 1998 private treatment record.  At that time, the Veteran told a treating clinician that he had diabetes, but that the condition was controlled.  The treatment record also included a notation stating that the Veteran had been prescribed the diabetes medications Glucotrol XL and Glucophage by a different physician, with an accompanying notation of "x 1 1/2 yrs."  The Veteran stated at that time that he wished to be seen on a regular basis for diabetes check-ups.

The Board acknowledges the Veteran's assertions during the course of this claim that he has had diabetes and hypertension since 1978 or 1979.  However, the Board finds the STRs that report negative glucose and normal blood pressure readings, including at separation from service in 1978, as well as the post-service records that document earlier treatment for other conditions but no treatment for hypertension or diabetes until approximately 1984 and 1998, respectively, more probative than the Veteran's subsequent lay statements regarding the initial onset of diabetes and hypertension, made for the purposes of obtaining compensation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Additionally, to the extent that the Veteran is self-diagnosing diabetes and hypertension at earlier dates than those reflected by the medical evidence of record or is asserting that those conditions are otherwise related to service, although he is competent to testify to symptoms or to report a previous diagnosis by a medical professional, he has not shown that he has specialized training sufficient to render initial diagnoses or opine on the etiologies of those conditions.  Similarly, the Board acknowledges the arguments the Veteran's representative presented in June 2013 regarding the onset of the disabilities, but notes that there is no indication that       he has the medical competency to opine on such issues, either.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Diabetes mellitus and hypertension are complex medical conditions with numerous causes, and medical expertise is required both to diagnose those conditions and to determine their causes.  Accordingly, the Board accords significantly greater probative value to   the medical evidence of record than to the lay assertions of record, and notes that there is no competent medical evidence establishing an earlier diagnosis of either condition or a competent opinion linking the Veteran's current diabetes and hypertension with his military service.  Id.

Although the Veteran has primarily sought service connection based on the assertion that his disabilities manifested shortly after his discharge from service, the Board acknowledges that his representative argued, in a September 2014 brief, that the Veteran is entitled to service connection for diabetes on a presumptive basis due      to exposure to herbicides while stationed near the Korean DMZ.  Thus, the Board  has also considered that theory of entitlement.  In response to the representative's assertion, the Board requested the Veteran's service personnel records.  However, review of those records reflects that he was not stationed in Korea until 1975.  The Board also asked the Veteran to provide more information regarding any areas he visited in Korea when stationed there and the timing of those visits.  As previously discussed, the Veteran did not respond.  The Veteran's personnel records do not show that he served in Korea between April 1, 1968 and August 31, 1971, and the evidence of record contains no evidence of direct exposure to herbicides, nor has    the Veteran himself, in fact, alleged such; thus, the Board finds that entitlement to service connection for diabetes based on presumptive or direct exposure to herbicides is also not warranted.

Finally, the Board notes that, to the extent the Veteran has asserted that he is entitled to service connection for hypertension as secondary to diabetes, as the Board finds that service connection for diabetes is not warranted, service connection for hypertension as secondary to diabetes is also not warranted.  38 C.F.R. § 3.310.

In short, the most probative evidence is against finding that diabetes and hypertension arose in service or within one year following separation from   service, or that they are causally related to service.  The Veteran is not entitled 
to a presumption of exposure to herbicides, nor has direct exposure been shown.  Additionally, as service connection for diabetes has not been established, service connection for hypertension as secondary to diabetes cannot be considered.  Accordingly, the preponderance of the evidence is against the claim, and       service connection for Type II diabetes mellitus and hypertension is denied.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


